        Case 2:19-cr-00373-CFK Document 33 Filed 07/16/20 Page 1 of 13




              IN THE UNITED STATES DISTRICT COURT
           FOR THE EASTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA :
                         :                                CRIMINAL ACTION
                         :                                NO. 19-373
    v.                   :
                         :
MYLES HANNIGAN           :
                         :

                                MEMORANDUM

      Defendant Myles Hannigan (“Hannigan”) brings this pro se Motion for

Compassionate Release pursuant to 18 U.S.C. § 3582(c)(l)(A)(i), contending that

“extraordinary and compelling reasons” warrant a reduction of his sentence,

including his “particular vulnerability” to the coronavirus (“COVID-19”) based on

his underlying health conditions. ECF No. 29 at 1. The government opposes

Defendant’s Motion for Compassionate Release based on a consideration of the 18

U.S.C. § 3553(a) factors, including “the danger that the defendant presents to the

community, that he has only served four months of a 52-month prison sentence for

his years of egregious criminal conduct, and that his medical conditions are well

controlled with treatment in BOP custody.” ECF No. 30 at 1.

 I.   BACKGROUND

      Defendant Hannigan owned and operated a company named Payroll

Professionals, Inc., (“PPI”) which small and medium-sized businesses hired to

issue payroll checks to their employees and then remit the taxes due on those

                                         1
        Case 2:19-cr-00373-CFK Document 33 Filed 07/16/20 Page 2 of 13




wages to the federal, state, and local governments. ECF No. 1. Over a period of

many years, Defendant Hannigan failed to properly forward his clients’ full tax

payments, causing his clients to underpay the IRS approximately $3,270,566.89 for

those tax years. Id. Defendant then attempted to conceal that he had paid the IRS

less than the full amount of taxes his clients owed by showing his clients false

documents purporting to confirm payment of taxes and re-routing IRS notices from

his clients’ business addresses to PPI’s business address. Id. On July 26, 2019,

Defendant pled guilty to Count One, corruptly obstructing and impeding the due

administration of the internal revenue laws in violation of 26 U.S.C. §7212(a), and

Counts Two through Eighteen, aiding and assisting in the preparation of materially

false income tax returns in violation of 26 U.S.C. §7206(2), of the Information.

ECF No. 4.

      Prior to Defendant’s sentencing, several of Defendant’s former clients

submitted victim impact statements detailing how their lives and businesses were

impacted by Defendant’s actions. ECF No. 22. On February 18, 2020, the Court

held Defendant’s sentencing hearing, at which additional victims provided oral

statements to describe the impact of Defendant’s conduct on them. ECF No. 25.

The Court sentenced Defendant to 52 months in prison with one year of supervised

release, recommended Defendant be placed in the Residential Drug Abuse

Program (“RDAP”) while in the custody of the Bureau of Prisons (“BOP”), and



                                          2
        Case 2:19-cr-00373-CFK Document 33 Filed 07/16/20 Page 3 of 13




required Defendant to pay $3,270,566.89 in restitution, with a special assessment

of $1,800. ECF No. 27 at 2-3, 6. Defendant filed the instant Motion for

Compassionate Release on May 13, 2020, and it was docketed on June 8, 2020.

ECF No. 29. As of the date of the filing of this Memorandum, Defendant has

served five months of his 52-month sentence.

II.   DISCUSSION

      Defendant Hannigan moves the Court to reduce his sentence pursuant to 18

U.S.C. § 3582(c)(l)(A)(i) “for extraordinary and compelling reasons.” ECF No. 29

at 1. Under 18 U.S.C. § 3582(c)(l)(A)(i), a court is permitted to modify a term of

imprisonment after it has been imposed only under certain conditions, including

when (1) “extraordinary and compelling reasons warrant such a reduction,” (2)

“such a reduction is consistent with applicable policy statements issued by the

Sentencing Commission,” and (3) “after considering the factors set forth in [18

U.S.C.] section 3553(a) to the extent that they are applicable.” 18 U.S.C. §

3582(c); see also United States v. Rodriguez, 2020 WL 1627331, at *2-3 (E.D. Pa.

Apr. 1, 2020). A defendant filing a motion under § 3582(c)(1)(A)(i) must have

“fully exhausted all administrative rights to appeal a failure of the Bureau of

Prisons to bring a motion on the defendant’s behalf” or have experienced a “lapse




                                          3
        Case 2:19-cr-00373-CFK Document 33 Filed 07/16/20 Page 4 of 13




of 30 days from the receipt of such a request by the warden of the defendant’s

facility, whichever is earlier.” 18 U.S.C. § 3582(c)(1)(A).1

       A. Defendant’s Motion for Compassionate Release

       In Defendant’s Motion for Compassionate Release, Defendant contends that

he is particularly vulnerable to COVID-19 because he “suffer[s] from hypertension

and diabetes and . . . latent tuberculosis,” in addition to “advanced cardiovascular

disease (3 stent procedures in 2006) and sleep apnea.” ECF 29 at 1. Defendant

contends that, as of the filing of his motion, there were three staff members with

confirmed cases of COVID-19 at the Federal Detention Center (“FDC”) in

Philadelphia, where Defendant is currently housed. Id. Defendant contends that

“[d]ue to prison conditions,” this number was expected to increase. Id.

       Defendant states that he was diagnosed with latent tuberculosis in February

2020 at the FDC. Id. at 2. Defendant states that he “initially declined medication

until [he] arrived at his designated camp [in] Lewisburg, PA.” Id. However,

Defendant states that when he realized transportation was halted within the BOP,

he requested to start the medication but received no response. Id. Defendant

asserts that he had also contacted the BOP medical staff twice to report having




1
 The government does not contest that Defendant Hannigan satisfied this step. See generally
ECF No. 30.

                                              4
        Case 2:19-cr-00373-CFK Document 33 Filed 07/16/20 Page 5 of 13




heart palpitations and chest pain, but he received no response. Id. Defendant

states that his medical conditions are currently “unmanaged.” Id. at 3.

      Defendant asserts that the FDC “is currently ‘locked down’ 23 hours per day

for the purpose of social distancing” and that “[t]he lockdown prevents [him] from

doing any type of cardiovascular exercise, critical to maintaining healthy blood

sugar levels and cardiovascular health.” Id. at 2. Defendant claims that his

underlying health conditions constitute extraordinary and compelling

circumstances because the Center for Disease Control (“CDC”) data reflects

mortality rates for each of his conditions “combined with contracting COVID-19”

as: cardiovascular disease (13.2%), diabetes (8.4%), and hypertension (8.0%). Id.

at 3. Defendant asserts that his release plan would include residing with his wife

and children and relying on his wife for financial support and medical coverage.

Id.

      B. The Government’s Response in Opposition

      Although the government “acknowledges that [Defendant] meets the

threshold test of a medical condition defined in” application note 1(A) of section

1B1.13 of the Sentencing Guidelines, which explains certain situations in which

“extraordinary and compelling reasons” exist, the government maintains that

Defendant is not entitled to release under § 3582(c)(1)(A)(i) based on a

consideration of the § 3553(a) factors. ECF No. 30 at 17 n.7. The government



                                         5
        Case 2:19-cr-00373-CFK Document 33 Filed 07/16/20 Page 6 of 13




responds, first, that Defendant “was diagnosed with coronary artery disease in June

of 2006, with hypertension in June of 2006, and with diabetes in September of

2012” and, therefore, “the Court was well aware of Hannigan’s medical needs

when imposing his sentence of February 14, 2020.” Id. at 3. Second, the

government contends that “a review of Hannigan’s medical records undermine[s]

his claims that the FDC is ignoring his medical needs,” stating that that his “blood

sugar level was checked 40 times between the dates of May 21, 2020, and June 3,

2020” and that “the FDC is carefully monitoring his heart issues.” Id. at 7.

      Additionally, the government states that Defendant’s medical records

indicate FDC medical staff treated a skin rash that Defendant reported in March,

and that “[i]t strains credulity to believe a medical professional would immediately

treat his skin condition, but ignore his complaint regarding chest pain and fail to

document that complaint.” Id. Furthermore, the government asserts that

Defendant’s medical records reflect he had a consultation on May 20, 2020

wherein Defendant reported his chest pains. Id. at 8. The government emphasizes

that “the FDC is repeatedly communicating with Hannigan about the status of his

overall health . . . undermin[ing] Hannigan’s pro se claims that his medical

complaints are being ignored.” Id.




                                          6
        Case 2:19-cr-00373-CFK Document 33 Filed 07/16/20 Page 7 of 13




      C. Defendant’s Reply

      In Defendant’s reply letter to the government’s response, Defendant

reiterates that his “medical conditions are not well controlled within BOP custody”

and states that “there is no testing of inmates at FDC-Phila, even people/inmates

presenting with symptoms often times aren’t tested for COVID-19.” ECF No. 32

at 2-4. Defendant contends that the government’s response “completely ignores

[his] A1C” level, reiterating that his A1C (blood sugar) level was 9.8, while a

normal result is 6 or less. Id. at 4.

      Defendant also contends that “it seems clear . . . that the Court never

considered [him] a danger” because he was “free on bond and under immediate

supervision of pretrial services officer Mr. Christopher Narcise all the way up to

sentencing.” Id. at 6-8. Defendant states that he “relapse[d] and voluntarily

entered treatment” while on bond and since has been “almost 11 months sober.”

Id. at 7. Furthermore, Defendant contends that his future participation in RDAP

could reduce his sentence to as little as 15 months. Id. at 2.

      D. Analysis

      As stated previously, under 18 U.S.C. § 3582(c)(l)(A)(i), a court is permitted

to modify a term of imprisonment after it has been imposed only under certain

conditions, including when (1) “extraordinary and compelling reasons warrant

such a reduction,” (2) “such a reduction is consistent with applicable policy



                                          7
         Case 2:19-cr-00373-CFK Document 33 Filed 07/16/20 Page 8 of 13




statements issued by the Sentencing Commission,” and (3) “after considering the

factors set forth in [18 U.S.C.] section 3553(a) to the extent that they are

applicable.” 18 U.S.C. § 3582(c); see also Rodriguez, 2020 WL 1627331, at *2-3.

       Because the government “acknowledges that [Defendant] meets the

threshold test of a medical condition defined in” application note 1(A) of section

1B1.13 of the Sentencing Guidelines, this Court need not reach the legal issue of

whether a court, at present, has authority to determine “extraordinary and

compelling reasons” apart from those described in the Sentencing Commission’s

policy statement.2 ECF No. 30 at 17 n.7.


2
  Before the First Step Act was enacted in 2018, “only the Director of the Bureau of Prisons . . .
could file . . . ‘compassionate-release motions’” under § 3852(c)(1)(A)(i). Rodriguez, 2020 WL
1627331, at *2. Furthermore, Congress did not define “extraordinary and compelling reasons” in
§ 3582 and instead directed the Sentencing Commission to define the term. Id. at 3. The
Sentencing Commission issued a policy statement providing three specific examples of
“extraordinary and compelling reasons,” and a fourth “catchall” provision. Id. (citing U.S.S.G. §
1B1.13 cmt. n.1(A)-(D)). Then, in 2018, “the First Step Act amended § 3582(c)(1)(A) to allow
prisoners to directly petition courts for compassionate release, removing the BOP’s exclusive
‘gatekeeper’ role.” Id. at *2. However, “[t]he Commission has not updated its policy statement
to account for the changes imposed by the First Step Act, and the policy statement is now clearly
outdated.” Id. at * 3; see also United States v. Pawlowski, 2020 WL 2526523, at *5 n.8 (E.D. Pa.
May 18, 2020), aff’d, 2020 WL 3483740 (3d Cir. June 26, 2020) (“The Sentencing Commission
has not updated the policy statement to account for this statutory change, and the policy
statement is clearly outdated in some respects, as it continues to track the former statutory
language permitting a court to reduce a term of imprisonment only ‘[u]pon motion of the
Director of the Bureau of Prisons.’” (quoting U.S.S.G. § 1B1.13 & cmt. n.4)). Therefore, many
district courts have considered whether courts are required to adhere to the definition of
“extraordinary and compelling reasons” as provided in the Sentencing Commission’s “clearly
outdated” policy statement, or if courts may separately determine when there are “extraordinary
and compelling reasons” to reduce a term of imprisonment under §3582(c)(1)(A)(i). Rodriguez,
2020 WL 1627331, at *4 (collecting cases). A majority of these courts have found that courts
may conduct an independent assessment to determine whether “extraordinary and compelling
reasons” exist. Id. These courts have concluded that the Sentencing Commission’s pre-First
Step Act policy statement “provides helpful guidance, [but] … does not constrain [a court’s]

                                                8
        Case 2:19-cr-00373-CFK Document 33 Filed 07/16/20 Page 9 of 13




       Therefore, the Court must consider the Section 3553(a) factors to determine

whether Defendant is entitled to a reduction in sentence pursuant to 18 U.S.C. §

3582(c)(1)(A)(i). The Section 3553(a) factors relevant at this stage are: “(1) the

nature and circumstances of the offense and the history and characteristics of the

defendant; (2) the need for the sentence imposed-- (A) to reflect the seriousness of

the offense, to promote respect for the law, and to provide just punishment for the

offense; (B) to afford adequate deterrence to criminal conduct; (C) to protect the

public from further crimes of the defendant; and (D) to provide the defendant with

needed educational or vocational training, medical care, or other correctional

treatment in the most effective manner; . . . and (6) the need to avoid unwarranted

sentence disparities among defendants with similar records who have been found

guilty of similar conduct.” Rodriguez, 2020 WL 1627331, at *11-12 (quoting 18

U.S.C.S. § 3553(a)). The Court may also consider the amount of time already

served. United States v. Pawlowski, 2020 WL 2526523, at *7 n.11 (E.D. Pa. May

18, 2020), aff’d, 2020 WL 3483740 (3d Cir. June 26, 2020) (“The amount of the




independent assessment of whether ‘extraordinary and compelling reasons’ warrant a sentence
reduction under § 3582(c)(1)(A).” Rodriguez, 2020 WL 1627331, at *4 (alteration in original)
(citation omitted) (collecting cases). “A smaller number of courts have concluded that the
Sentencing Commission’s policy statement prevents district courts from considering any
‘extraordinary and compelling reasons’ outside of those listed in subsections (A)-(C) of the
policy statement.” Id. However, as the government concedes that “defendant’s conditions of
diabetes and coronary heart disease meet [the Sentencing Commission’s] test,” the Court need
not consider this issue. ECF No. 30 at 17.

                                              9
       Case 2:19-cr-00373-CFK Document 33 Filed 07/16/20 Page 10 of 13




sentence a defendant has served, and the amount that remains to be served, are

relevant to a court’s consideration of the § 3553(a) factors.”).

      In United States v. Shulick, the Court denied the defendant’s motion for

compassionate release where the defendant had served 19 months of a 60-month

sentence. 2020 WL 3250584, at *4-5 (E.D. Pa. June 16, 2020). The Court stated

that, in considering § 3553(a) factors, it “cannot ignore the seriousness of

defendant’s convictions for embezzlement, fraud, and filing false tax returns.” Id.

at 5. The Court found that because Defendant’s “crimes continued over a period of

time and were not an aberration,” and because “there is still a substantial amount of

time remaining in defendant’s 60-month sentence,” that “[r]eleasing defendant

now would cut his current sentence by well over half and would not appropriately

reflect the nature and circumstances of his offenses, promote just punishment, or

afford adequate deterrence to criminal conduct.” Id. (citing § 3553(a)).

      Similarly, in Pawlowski, the defendant moved for compassionate release

from a 180-month sentence after 19 months. 2020 WL 2526523 at *7. The Court

did not find that the 3553(a) factors warranted such a substantial reduction in the

defendant’s sentence since, “[i]n contrast to many of the cases in which courts

have granted compassionate release during the COVID-19 pandemic, [the

defendant] has served only a small fraction of his sentence to date.” Id. The Court




                                          10
        Case 2:19-cr-00373-CFK Document 33 Filed 07/16/20 Page 11 of 13




additionally found that “[a]lthough non-violent, [the defendant’s] crimes were

extraordinarily serious, involving abuse of a position of public trust.” Id.

       In contrast, the Court in Rodriguez granted the defendant’s motion for

compassionate release based on the defendant’s underlying health conditions that

rendered him particularly vulnerable to COVID-19, that prison was a particularly

dangerous place for the defendant, and the fact that the defendant had served 15.5

years of a 17-year sentence and had “shown commendable rehabilitation while in

prison.” 2020 WL 1627331, at *7. However, the Court clarified that “[n]one of

these reasons alone is extraordinary and compelling” yet “[t]aken together. . . they

constitute reasons for reducing his sentence.” Id. (alteration in original).

       In this case, as of the date of this memorandum, Defendant Hannigan has

served only five months of a 52-month sentence.3 Although Defendant’s crimes

were non-violent, as detailed previously, they impacted a significant number of

people and smaller businesses. Many former clients submitted lengthy victim

impact statements or made passionate oral statements at Defendant’s sentencing

hearing to describe and emphasize the harm Defendant caused to their businesses

and lives. Additionally, Defendant’s crimes took place over a number of years.

Defendant continued to conceal, and therefore prolong, his crimes by showing his



3
 Defendant’s projection that he could be released in “as little as 15 months” based on his
“RDAP credits and other credits” is simply speculation without any support. ECF No. 32 at 2.

                                             11
       Case 2:19-cr-00373-CFK Document 33 Filed 07/16/20 Page 12 of 13




clients false documents stating that their taxes were paid and redirecting IRS mail

from his clients’ addresses to his own business address, showing that Defendant’s

actions were not an aberration. This Court cannot justify reducing Defendant’s

sentence to a time-served sentence of five months when, only five months ago, this

Court carefully considered the § 3553(a) factors and sentenced Defendant to a term

of imprisonment of 52 months. Defendant’s contention that his medical conditions

are not being well-managed in the BOP, especially in light of the number of times

both Defendant and the government note that Defendant has seen medical

personnel since arriving at the FDC, is not sufficient to outweigh the Court’s

consideration of the § 3553(a) factors.

      Therefore, the Court finds the § 3553(a) factors dispositive in this case.

Taking all relevant facts into account, reducing Defendant’s sentence to only five

months from 52 months would not appropriately reflect the nature and

circumstances of his offenses, promote just punishment, or afford adequate

deterrence to criminal conduct. See 18 U.S.C. § 3553(a). As the § 3553(a) factors

do not support a reduction in sentence, Defendant is not entitled to compassionate

release pursuant to 18 U.S.C. § 3582(c)(1)(A)(i).




                                          12
       Case 2:19-cr-00373-CFK Document 33 Filed 07/16/20 Page 13 of 13




III.   CONCLUSION

       For the forgoing reasons, Defendant Myles Hannigan’s Motion for

Compassionate Release is denied. An appropriate order will follow.

                                                 BY THE COURT:

DATED: _July 16, 2020_________                    __/s/ Chad F. Kenney_______

                                                  CHAD F. KENNEY, JUDGE




                                       13
